213 So. 2d 293 (1968)
James D. FRIZZELL, Appellant,
v.
STATE of Florida, Appellee.
No. 68-59.
District Court of Appeal of Florida. Second District.
August 14, 1968.
Joseph G. Spicola, Jr., Public Defender, and Richard C. Edwards, Asst. Public Defender, Tampa, for appellant.
Earl Faircloth, Atty. Gen., Tallahassee, and Robert R. Crittenden, Asst. Atty. Gen., Lakeland, for appellee.
PER CURIAM.
The appellant appeals from a final order denying appellant's motion to vacate and set aside judgment and conviction. In the trial court, appellant was represented by his own privately retained counsel.
Appellant contends here that he requested his privately retained counsel to file *294 a motion for new trial and a notice of appeal but that the attorney advised him he had only been hired for the trial and that if he wished him to handle the appeal he would have to be paid for his services.
There is nothing in appellant's brief that points out any errors in the trial of his case.
It has been held generally that where defendant retains his own attorney he cannot seek reversal in a collateral proceeding for something this attorney failed to do. See Everett v. State, Fla.App. 1964, 161 So. 2d 714; Simpson v. State, Fla.App. 1964, 164 So. 2d 224; and Amaral v. State, Fla.App. 1965, 171 So. 2d 549.
Affirmed.
LILES, C.J., and ALLEN and PIERCE, JJ., concur.